Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED FINANCIAL INFORMATION On August 4, 2016, Inphi Corporation (the “Company”) completed the sale of Inphi’s memory product business (the “Business”) to Rambus Inc. for $90 million in cash, $11.25 million of which will be placed into escrow for a period of twelve (12)months following the closing as security for Inphi’s indemnification obligations pursuant to the agreement . The unaudited pro forma financial statements have been developed by applying pro forma adjustments to the Company’s historical Condensed Financial Statements prepared in accordance with accounting principles generally accepted in the United States of America and give effect to the divestiture of the Business. The unaudited pro forma Condensed Statements ofIncome for the years ended December 31, 2015, 2014 and 2013 assume that the divestiture of the Business occurred on January 1, 2013. The unaudited pro forma Condensed Balance Sheet as of June 30, 2016 assumes that the divestiture occurred on that date. The operating results of the Business were reflected as discontinued operations for the six months ended June 30, 2016, as reported in the Condensed Statements of Income in the Company's Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2016. Therefore, the Unaudited Pro Forma Condensed Consolidated Statements of Income for the six months ended June 30, 2016has not been included in this report. The unaudited pro forma financial statements are presented based on currently available information and are intended for illustrative purposes only and are not necessarily indicative of the financial position or results of operations that would have been realized if the divestiture had been completed on the dates indicated, nor are they indicative of future operating results or financial position. Beginning in the second quarter of 2016, the historical financial results of the Business for periods prior to the divestiture will be reflected in the Company' Consolidated Financial Statements as discontinued operations. The unaudited pro forma condensed combined financial statements should be read in conjunction with (a)accompanying notes to the unaudited pro forma condensed financial statements, (b) the Company’s annual report on Form 10-K for the year ended December 31, 2015 and its Quarterly Report on Form 10-Q for the quarter ended June 30, 2016 and other filings with the Securities and Exchange Commission. Inphi Corporation and Subsidiaries Unaudited Pro Forma Condensed Balance Sheet As of June 30, 2016 Thousands of dollars Historical Pro Forma Adjustments Pro Forma Assets Current assets: Cash and cash equivalents $ $ (b) $ Investments in marketable securities — Accounts receivable, net — Inventories — Income tax receivable — Prepaid expenses and other current assets — Current assets held for sale )(c) — Total current assets Property and equipment, net — Goodwill — Identifiable intangible assets — Deferred tax charge — Other assets, net — Total assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ — $ Deferred revenue — Accrued employee expenses (d) Other accrued expenses — Other current liabilities (e) Current liabilities held for sale )(c) — Total current liabilities Convertible debt — Other long-term liabilities — Total liabilities Stockholders’ equity: Common stock 41 — 41 Additional paid-in capital — Accumulated deficit ) (f) ) Accumulated other comprehensive income — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ 2 Inphi Corporation and Subsidiaries Unaudited Pro Forma Condensed Statement ofIncome For the Year Ended December 31, 2015 Thousands of dollars Historical Pro Forma Adjustments (a) Pro Forma Revenue $ $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative — Total operating expenses Income (loss) from operations ) ) Interest expense ) — ) Other income — Income (loss) before income taxes ) ) Provision for income taxes Net income (loss) $ ) $ $ ) Earnings per share Basic $ ) $ ) Diluted $ ) $ ) Weighted-average shares used in computing earnings per share Basic Diluted 3 Inphi Corporation and Subsidiaries Unaudited Pro Forma Condensed Statement of Income For the Year Ended December 31, 2014 Thousands of dollars Historical Pro Forma Adjustments (a) Pro Forma Revenue $ $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative — Total operating expenses Income (loss) from operations ) ) Other income — Income (loss) before income taxes ) ) Provision for income taxes Net income (loss) $ ) $ $ ) Earnings per share Basic $ ) $ ) Diluted $ ) $ ) Weighted-average shares used in computing earnings per share Basic Diluted 4 Inphi Corporation and Subsidiaries Unaudited Pro Forma Condensed Statement ofIncome For the Year Ended December 31, 2013 Thousands of dollars Historical Pro Forma Adjustments (a) Pro Forma Revenue $ $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative — Total operating expenses Income (loss) from operations ) ) Other income — Income (loss) before income taxes ) ) Provision for income taxes Net income (loss) $ ) $ $ ) Earnings per share Basic $ ) $ ) Diluted $ ) $ ) Weighted-average shares used in computing earnings per share Basic Diluted 5 Inphi Corporation Notes to the Unaudited Pro Forma Financial Statements The unaudited pro forma financial statements give effect to the sale of the Inphi’s memory product business to be accounted for as discontinued operation. The unaudited pro forma condensed statements ofincome for the years ended December 31, 2015, 2014 and 2013 are presented as if the sale occurred as of January 1, 2013. The unaudited pro forma condensed balance sheet as of June 30, 2016 is presented as if the sale occurred on that date. The nonrecurring after-tax gain is reflected in the proforma balance sheet. (a) The pro forma adjustments columns in the unaudited pro forma condensed statements of income represent the historical financial results of the memory product business. (b) The pro forma adjustment represents estimated proceeds received from the sale of memory product business. The Company expects to use the proceeds for general corporate purposes. (c) The pro forma adjustments represent the elimination of the assets and liabilities of the memory product business. (d) The pro forma adjustment represents the estimatedliability payable to employees transferred to Rambus Inc. (e) The pro forma adjustment represents the estimatedtax liability on the gain of the sale of the memory product business. (f) The pro forma adjustment represents the estimated gain after-tax. 6
